                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION


RAMON LOPEZ,

      Plaintiff,

v.                                            CASE NO. 5:11-cv-57-Oc-23PRL

UNITED STATES OF AMERICA, et al.,

      Defendants.
                                         /


                                    ORDER

      The United States (1) moves under Rules 12(b)(3) and 12(b)(6), Federal Rules

of Civil Procedure, to dismiss the remaining claims in Ramon Lopez’s second

amended complaint or alternatively (2) moves under Rule 56(c), Federal Rules of

Civil Procedure, for summary judgment (Doc. 82). Lopez both responds to the

United States’ motion and moves for summary judgment (Docs. 98, 99). Under

28 U.S.C. § 636 and Local Rule 601(b), the motions were referred to the magistrate

judge, who on September 28, 2018, issued his report and recommendation

(Doc. 101). Lopez objects (Doc. 102) to the report and recommendation.

      I reviewed the report and recommendation and independently examined the

parties’ papers. Lopez’s objections (Doc. 102) are OVERRULED. The report and

recommendation (Doc. 101) is ADOPTED. The United States’ motion for summary

judgment (Doc. 82) is GRANTED as to FOIA Request No. 2010-02251 and FOIA

Request No. 2010-07847.
      Lopez’s claim with respect to his August 19, 2010 FOIA Request is

TRANSFERRED to the United States District Court for the Southern District of

Florida, Miami Division. Lopez’s cross-motion (Docs. 98, 99) for summary

judgment is DENIED. The clerk must close the case.

      ORDERED in Tampa, Florida, on December 5, 2018.




                                       -2-
